Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 11/9/21.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the voltage control circuit comprises: a voltage control resistor, comprising a first connection terminal, a second connection terminal and a center tap control terminal; wherein the first connection terminal is connected to the comparison output terminal; the second connection terminal is connected to a first capacitor; and the center tap control terminal is connected to the comparison output terminal; the voltage control resistor adjusts a resistance value between the first connection terminal and the second connection terminal according to the comparison result received by the center tap control terminal, and the resistance value is negatively correlated with a voltage value of the comparison result voltage signal; or the voltage control circuit comprises: a first diode, wherein a positive electrode of the first diode is connected to the comparison output terminal; a first resistor, wherein one end of the first resistor is connected to a negative electrode of the first diode; a second diode, wherein a positive electrode of the second diode is connected to a negative electrode of the first diode; a second resistor, wherein each of two ends of the second resistor is connected to a negative electrode of the second diode and the comparison output terminal, respectively; a first capacitor, wherein one end of the first capacitor is connected to the other end of the first resistor at which the first resistor is not connected to the first diode.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE J MOODY/
Primary Examiner, Art Unit 2838